In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered July 1, 1964, which, without a hearing, denied his application to vacate a judgment of said court rendered December 17, 1963, convicting him of assault in the second degree and possession of a dangerous weapon (as a felony), upon a jury verdict, and imposing sentence upon him as a second felony offender. Upon this appeal, defendant has brought up for review a subsequent order of said court, entered August 4, 1964 upon reargument, which adhered to the original decision (see Code Crim. Proc., § 524-b). Appeals dismissed. It appears that the judgment was reversed by this court on July 12, 1965 and a new trial was granted (People v. Perry, 24 A D 2d 611) and that on September 20, 3965 defendant pleaded guilty to the crime of assault in the third degree and was sentenced to the time *588already served. Accordingly, the appeals have become moot. Beldock, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.